Citation Nr: 0835055
Decision Date: 10/10/08	Archive Date: 01/16/09

DOCKET NO. 04-03 314                       DATE OCT 10 2008 

On appeal from the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida 

THE ISSUE 

Entitlement to service connection for diabetes mellitus due to Agent Orange exposure. 

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

WITNESS AT HEARING ON APPEAL 

Appellant 

ATTORNEY FOR THE BOARD 

C. Chaplin, Counsel 

INTRODUCTION 

The veteran served on active duty from April 1970 to July 1975. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied entitlement to service connection for diabetes mellitus. 

The veteran presented testimony at a personal hearing held via video conference in August 2005 before an Acting Veterans Law Judge. Due to problems with transcription of the hearing, the veteran was offered an additional opportunity to testify before the Board; however, he did not request an additional hearing. 

The Board remanded the claim in June 2006 for additional development. 

The veteran was notified in March 2008 that the Acting Veterans Law Judge before whom he testified was no longer employed by the Board. He was offered the opportunity to testify at another hearing and notified that if he did not respond within 30 days from the date of the letter the Board would assume that he did not want another hearing and would proceed accordingly. As a response had not been received, the Board proceeded with review and adjudication of the appeal. 

The instant Board decision dismisses the appeal due to the death of the veteran. A separate Board decision vacates a September 5, 2008 Board decision. 

FINDING OF FACT 

In October 2008 the Board was notified by the Department of Veterans Affairs Regional Office, St. Petersburg, Florida, that the appellant died in March 2008. 

- 2 - 

CONCLUSION OF LAW 

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim. 38 U.S.CA. § 7104(a) (West 2002); 38 CF.R. § 20.1302 (2007). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION 

Unfortunately, the appellant died during the pendency of the appeal. As a matter of law, appellants' claims do not survive their deaths. Zevalkink v. Brown, 102 F.3d 1236,1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown. 7 Vet. App. 42, 47 (1994). This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction. See 38 U.S.C.A. § 7104(a) (West 2002); 38 CF.R. § 20.1302 (2007). 

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran. 38 CF.R. § 20.1106 (2007). 

ORDER 

The appeal is dismissed. 

L. M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals 

- 3  





 
 
 
